Exhibit 10.39

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT is made and dated as of August 28, 2012 and is
entered into by and between CORONADO BIOSCIENCES, INC., a Delaware corporation
(hereinafter referred to as the “Borrower”), and HERCULES TECHNOLOGY GROWTH
CAPITAL, INC., a Maryland corporation (“Lender”).

RECITALS

A. Borrower has requested Lender to make available to Borrower a term loan in
the aggregate principal amount of FIFTEEN MILLION DOLLARS ($15,000,000) (the
“Term Loan”); and

B. Lender is willing to make the Term Loan on the terms and conditions set forth
in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower and Lender agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1 Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Lender, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account (other
than (i) deposit accounts used exclusively for payroll provided that the amount
on deposit therein shall at no time exceed the amount necessary to fund the
payroll for the next succeeding payroll cycle and (ii) “zero balance” accounts)
or an account holding Investment Property and which grants Lender a perfected
first priority security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H.

“ACH Failure” means (ii) the failure of the Automated Clearing House (ACH)
system to effect a transfer of funds requested by Lender to be used to satisfy
all or part of Borrower’s obligations to pay principal and interest due
hereunder or (ii) a failure by Lender to initiate debit entries for the periodic
payments of such principal or interest.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the Closing Date.

“Advance Request” means a request for an Advance submitted by Borrower to Lender
in substantially the form of Exhibit A.

 

1



--------------------------------------------------------------------------------

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means October 1, 2013; provided, however, that upon receipt
by the Borrower of Positive Phase II Results, the Amortization Date may be
extended to April 1, 2014 at the option of the Borrower.

“Assignee” has the meaning given to it in Section 11.13.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Cash” means all cash and liquid funds.

“Change in Control” means (i) reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
(ii) any sale, exchange or other transfer by the stockholders of Borrower, in a
single transaction or series of related transactions, whether pursuant to tender
offer, negotiated private sale or otherwise, of outstanding shares representing
50% or more of the then-outstanding total combined voting power of Borrower,
(iii) the sale or issuance by Borrower of equity securities to one or more
purchasers, in a single transaction or series of related transactions not
registered under the Securities Act of 1933, which securities represent, as of
immediately following the closing (or, if there be more than one, any closing)
thereof, 50% or more of the then-outstanding total combined voting power of
Borrower, or (iv) the sale, assignment, transfer or other disposition of all or
substantially all of the assets of Borrower.

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Commitment Charge” means FORTY THOUSAND DOLLARS ($40,000.00), which fee has
been paid by the Borrower to Lender prior to the Closing Date.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or

 

2



--------------------------------------------------------------------------------

commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Equity Documents” means the Warrant and the Equity Rights Letter, as the same
may from time to time be amended, modified, supplemented or restated.

“Equity Rights Letter” means that certain letter agreement dated as of the date
hereof by and between Lender and Borrower in the form attached hereto as Exhibit
I.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” has the meaning given to it in Section 9.

“Excluded Collateral” has the meaning given to it in Section 3.1.

“Facility Charge” means $150,000 (i.e., one percent (1.00%) of the Maximum Term
Loan Amount).

“Financial Statements” has the meaning given to it in Section 7.1.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within sixty (60) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.

 

3



--------------------------------------------------------------------------------

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

“Joinder Agreements” means for each Subsidiary, a completed and executed Joinder
Agreement in substantially the form attached hereto as Exhibit G.

“Lender” has the meaning given to it in the preamble to this Agreement.

“Lender Expenses” are all reasonable audit fees and expenses, costs, and
expenses (including reasonable, documented attorneys’ fees and expenses) for
preparing, negotiating, administering, defending and enforcing the Loan
Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings).

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Term Loan Advance made under this Agreement.

“Loan Documents” means this Agreement, the Note, the ACH Authorization, the
Account Control Agreements, the Joinder Agreements, all UCC Financing
Statements, any Subordination Agreement and any other documents executed in
connection with the Secured Obligations or the transactions contemplated hereby
(other than the Equity Documents), as the same may from time to time be amended,
modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets, prospects or condition (financial or
otherwise) of Borrower; or (ii) the ability of Borrower to perform the Secured
Obligations in accordance with the terms of the Loan Documents, or the ability
of Lender to enforce any of its rights or remedies with respect to the Secured
Obligations; or (iii) the Collateral or Lender’s Liens on the Collateral or the
priority of such Liens. Notwithstanding the foregoing, a “Material Adverse
Effect” shall not include any

 

4



--------------------------------------------------------------------------------

of the following, each in and of itself: (i) adverse test or trial result
(whether related to safety or efficacy); (ii) interruption or delay in receiving
clinical trial supplies or in commencing or completing any clinical trials
(including as a result of any action or proceeding by any regulatory agency) or
any increased cost associated with a clinical trial; (iii) increase in
Borrower’s operating losses or cash burn, or decrease in Borrower’s cash
balance, that is materially consistent with Borrower’s historical results or
projected operating losses and/or cash burn; or (iv) an adverse change
attributable to developments or conditions affecting the pharmaceutical industry
generally.

“Maximum Term Loan Amount” means FIFTEEN MILLION DOLLARS ($15,000,000).

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

“Note(s)” means the Term Note.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
arising under this Agreement, any other Loan Document or any Equity Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule
1A; (iii) Indebtedness of up to $1,000,000 outstanding at any time secured by a
lien described in clause (vii) of the defined term “Permitted Liens,” provided
such Indebtedness does not exceed the lesser of the cost or fair market value of
the Equipment financed with such Indebtedness; (iv) Indebtedness to trade
creditors incurred in the ordinary course of business, including Indebtedness
incurred in the ordinary course of business with corporate credit cards;
(v) Indebtedness that also constitutes a Permitted Investment; (vi) Subordinated
Indebtedness; (vii) reimbursement obligations in connection with letters of
credit that are secured by cash or cash equivalents and issued on behalf of the
Borrower or a Subsidiary thereof in an amount not to exceed $250,000 at any time
outstanding, (viii) other Indebtedness in an amount not to exceed $500,000 at
any time outstanding, and (ix) extensions, refinancings and renewals of any
items of Permitted Indebtedness, provided that the principal amount is not
increased or the terms modified to impose materially more burdensome terms upon
Borrower or its Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least $500,000,000 maturing no more
than one year from the

 

5



--------------------------------------------------------------------------------

date of investment therein, and (d) money market and savings accounts;
(iii) repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed $100,000
in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not affiliates, in the ordinary
course of business, provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary; (vii) Investments consisting of loans
not involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of Borrower pursuant to employee stock purchase plans or other similar
agreements approved by Borrower’s Board of Directors; (viii) Investments
consisting of travel advances to employees for business related expenses and
other employee loans and advances in the ordinary course of business provided
that the aggregate amount of advances and loans pursuant to this clause
(viii) shall not exceed $50,000 in any fiscal year; (ix) Investments in
newly-formed Subsidiaries organized in the United States, provided that each
such Subsidiary enters into a Joinder Agreement promptly after their formation
by Borrower and provides collateral security consistent with the collateral
provided by Borrower hereunder and executes such other documents as shall be
reasonably requested by Lender; (x) Investments in subsidiaries organized
outside of the United States approved in advance in writing by Lender;
(xi) joint ventures, strategic alliances or licenses in the ordinary course of
Borrower’s business consisting of the licensing of technology, the development
of technology or the providing of technical support (provided that such
transactions do not result in a legal transfer of title by Borrower of any
Intellectual Property), provided that any cash Investments by Borrower in
respect of such joint ventures or strategic alliances do not exceed $500,000 in
the aggregate in any fiscal year; and (xii) additional Investments that do not
exceed $500,000 in the aggregate throughout the term of this Agreement.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Lender; (ii) Liens existing on the Closing Date which are disclosed in Schedule
1C; (iii) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings; provided, that Borrower maintains adequate reserves therefor in
accordance with GAAP; (iv) Liens securing claims or demands of materialmen,
artisans, mechanics, carriers, warehousemen, landlords and other like Persons
arising in the ordinary course of Borrower’s business and imposed without action
of such parties; provided, that the payment thereof is not yet required;
(v) Liens arising from judgments, decrees or attachments in circumstances which
do not constitute an Event of Default hereunder; (vi) the following deposits, to
the extent made in the ordinary course of business: deposits under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or environmental liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (vii) Liens on
Equipment or software or

 

6



--------------------------------------------------------------------------------

other intellectual property constituting purchase money liens and liens in
connection with capital leases securing Indebtedness permitted in clause
(iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due;
(xi) Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets); (xii) statutory and common law rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property;
(xiv) Liens on cash or cash equivalents securing obligations permitted under
clause (vii) of the definition of Permitted Indebtedness; and (xv) Liens
incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses (i) through
(xi) above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.

“Permitted Transfers” means (i) sales of Inventory in the normal course of
business, (ii) exclusive and non-exclusive licenses for the use of Intellectual
Property in the ordinary course of business provided any such licenses do not or
could not result in a legal transfer of title by Borrower of any Intellectual
Property owned by Borrower or the licensed property, (iii) dispositions of
worn-out, obsolete or surplus Equipment at fair market value in the ordinary
course of business, and (iv) other Transfers of assets having a fair market
value of not more than $250,000 in the aggregate in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Positive Phase II Results” means, based on analysis of top-line results from
the Borrower’s Phase II study of CNDO 201 in patients with active Crohn’s
disease, the primary end-point of such study was achieved and acceptable
performance was demonstrated with the secondary end points.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.4.

“Prime Rate” means the “prime rate” as reported in the Wall Street Journal, and
if not reported, then the prime rate most recently reported in the Wall Street
Journal.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

7



--------------------------------------------------------------------------------

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document, including any obligation to pay any amount now owing or later
arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Lender in its
sole discretion.

“Subordination Agreement” means any subordination agreement entered into in
connection with Subordinated Indebtedness in form and substance acceptable to
Lender.

“Subsequent Financing” has the meaning given to such term in the Equity Rights
Letter.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls more
than 50% of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

“Term Loan Interest Rate” means for any day with respect to the Term Loan a
floating rate per annum equal to the greater of (i) 9.25% or (ii) the sum of
(A) 9.25% and (B) (1) the Prime Rate minus (2) 3.25%. The Term Loan Interest
Rate will float and change on the day the Prime Rate changes from time to time.

“Term Loan Maturity Date” means March 1, 2016.

“Term Note” means a Promissory Note in substantially the form of Exhibit B.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“UK Subsidiary” means Innmune Limited, a private limited company and a
wholly-owned subsidiary of Borrower.

 

8



--------------------------------------------------------------------------------

“Warrant” means the warrant entered into in connection with the Loan.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

SECTION 2. THE LOAN

2.1 Term Loan.

(a) Advance. Subject to the terms and conditions of this Agreement, Lender will
make, and Borrower agrees to draw, a Term Loan Advance of $15,000,000 on the
Closing Date. The aggregate outstanding Term Loan Advance may not exceed the
Maximum Term Loan Amount.

(b) Advance Request. To obtain the Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least five (5) business days before the
Advance Date) and Term Note to Lender. Lender shall fund the Term Loan Advance
in the manner requested by the Advance Request provided that each of the
conditions precedent to such Term Loan Advance is satisfied as of the requested
Advance Date.

(c) Interest. The principal balance of the Term Loan Advance shall bear interest
thereon from such Advance Date at the Term Loan Interest Rate based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days elapsed. The Term Loan Interest Rate will float and change on the day
the Prime Rate changes from time to time.

(d) Payment. Borrower will pay interest on the Term Loan Advance on the first
day of each month, beginning the month after the Advance Date. Borrower shall
repay the aggregate Term Loan principal balance that is outstanding on the
Amortization Date in equal monthly installments of principal and interest (based
on an amortization period of thirty (30) months) beginning on the Amortization
Date and continuing on the first business day of each month thereafter. The
entire Term Loan principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on Term Loan Maturity Date. Borrower shall
make all payments under this Agreement without setoff, recoupment or deduction
and regardless of any counterclaim or defense. Lender will initiate debit
entries to the Borrower’s account as authorized on the ACH Authorization on each
payment date of all periodic obligations payable to Lender under each Term Note
or Term Advance. Once repaid, the Term Loan Advance or any portion thereof may
not be reborrowed.

 

9



--------------------------------------------------------------------------------

2.2 Maximum Interest. Notwithstanding any provision in this Agreement, the Note,
or any other Loan Document, it is the parties’ intent not to contract for,
charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of principal
outstanding on the Note; second, after all principal is repaid, to the payment
of Lender’s accrued interest, costs, Lender Expenses, professional fees and any
other Secured Obligations; and third, after all Secured Obligations are repaid,
the excess (if any) shall be refunded to Borrower.

2.3 Default Interest. In the event any payment is not paid on the scheduled
payment date other than due to an ACH Failure, an amount equal to three percent
(3.00%) of the past due amount shall be payable on demand. In addition, upon the
occurrence and during the continuation of an Event of Default hereunder, all
Secured Obligations, including principal, interest, compounded interest, and
professional fees, shall bear interest at a rate per annum equal to the rate set
forth in Section 2.1(c) plus five percent (5.00%) per annum. In the event any
interest is not paid when due hereunder other than due to an ACH Failure,
delinquent interest shall be added to principal and shall bear interest on
interest, compounded at the rate set forth in Section 2.1(c).

2.4 Prepayment. At its option upon at least 7 business days prior notice to
Lender, Borrower may prepay all or any portion of the outstanding Advance by
paying the principal balance being prepaid, all accrued and unpaid interest
thereon, all fees and Lender Expenses accrued to the date of the prepayment,
together with a prepayment charge equal to the following percentage of the
principal amount of the Advance being prepaid: if the principal amount of the
Advance being prepaid is prepaid in any of the first twelve (12) months
following the Closing Date, 3%; if prepaid after twelve (12) months but prior to
twenty four (24) months, 2%; and if prepaid thereafter, but prior to the Term
Loan Maturity Date, 1% (each, a “Prepayment Charge”). Borrower agrees that the
Prepayment Charge is a reasonable calculation of Lender’s lost profits in view
of the difficulties and impracticality of determining actual damages resulting
from an early repayment of the Advance. Borrower shall prepay the entire
principal balance, all accrued and unpaid interest thereon, all fees and Lender
Expenses accrued to the date of the prepayment and the Prepayment Charge upon
the occurrence of a Change in Control.

2.5 End of Term Charge. On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations in
full, or (iii) the date that the Secured Obligations are accelerated and become
due and payable, Borrower shall pay Lender a charge of Three Hundred Ninety
Seven Thousand Five Hundred Dollars ($397,500) (i.e. two and sixty-five
hundredths percent (2.65%) of the Maximum Term Loan Amount). Notwithstanding the
required payment date of such charge, it shall be deemed earned by Lender as of
the Closing Date.

 

10



--------------------------------------------------------------------------------

SECTION 3. SECURITY INTEREST

3.1 As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Borrower grants to Lender a security interest in all of Borrower’s right, title,
and interest in and to the following personal property whether now owned or
hereafter acquired, including the following (collectively, the “Collateral”):
(a) Receivables; (b) Equipment; (c) Fixtures; (d) General Intangibles (other
than Intellectual Property constituting Excluded Collateral); (e) Inventory;
(f) Investment Property (but excluding Investment Property consisting of the
capital stock of the UK Subsidiary and thirty-five percent (35.00%) of the
capital stock of any foreign Subsidiary that constitutes a Permitted
Investment); (g) Deposit Accounts; (h) Cash; (i) Goods; and all other tangible
and intangible personal property of Borrower whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, Borrower and wherever
located, and any of Borrower’s property in the possession or under the control
of Lender; and, to the extent not otherwise included, all Proceeds of each of
the foregoing and all accessions to, substitutions and replacements for, and
rents, profits and products of each of the foregoing; provided, however, the
security interest grant hereunder shall not extend to and the term “Collateral”
shall not include (such property so excluded from Collateral is referred to
herein as the “Excluded Collateral”): (1) the Intellectual Property; provided,
further, that notwithstanding the foregoing, (x) the Collateral shall include
all Accounts and General Intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the Intellectual Property (the “Rights to Payment”) and (y) if a court of
competent jurisdiction (including a U.S. Bankruptcy Court) holds that it is
necessary to have a security interest in the Intellectual Property out of which
such Rights to Payment arise in order to have a security interest in such Rights
to Payment, then the Collateral shall automatically, and effective as of the
date of this Agreement, include that portion of the Intellectual Property to the
extent necessary to permit perfection of Lender’s security interest in such
Rights to Payment and (2) Investment Property consisting of Borrower’s equity
interest in the UK Subsidiary. In the event Lender obtains a security interest
in any Intellectual Property under the immediately preceding clause “(y)”, then
Lender shall not exercise any rights or remedies (under the UCC or otherwise)
with respect to such Intellectual Property except to the extent necessary to
exercise rights and remedies in respect of Rights to Payment.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligation of Lender to make the Term Loan Advance hereunder is subject to
the satisfaction by Borrower of the following conditions:

4.1 Term Loan Advance. On or prior to the Closing Date, Borrower shall have
delivered to Lender the following:

(a) originals of the Loan Documents executed by the parties thereto, a legal
opinion of Borrower’s counsel, and all other documents and instruments
reasonably required by Lender to effectuate the transactions contemplated hereby
or to create and perfect the Liens of Lender with respect to all Collateral, in
all cases in form and substance reasonably acceptable to Lender;

 

11



--------------------------------------------------------------------------------

(b) certified copy of resolutions of Borrower’s board of directors evidencing
approval of (i) the Loan and other transactions evidenced by the Loan Documents;
and (ii) the Equity Documents and transactions evidenced thereby;

(c) certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d) a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e) originals of the Equity Documents executed by the parties thereto;

(f) payment of the Facility Charge and reimbursement of all outstanding Lender
Expenses reimbursable pursuant to this Agreement, which amounts, if not
previously paid, may be deducted from the Advance; and

(g) such other documents as Lender may reasonably request.

4.2 All Advances. On the Advance Date:

(a) Lender shall have received (i) an Advance Request and a Note for the
relevant Advance as required by Section 2.1(b), each duly executed by Borrower’s
Chief Executive Officer or Chief Financial Officer, and (ii) any other documents
Lender may reasonably request.

(b) The representations and warranties set forth in this Agreement and in
Section 5 and in the Warrant shall be true and correct in all material respects
on and as of the Advance Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date.

(c) Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d) Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3 No Default. As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

 

12



--------------------------------------------------------------------------------

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that as of the Closing Date and, except to the
extent otherwise provided below, the date of the delivery by Borrower to Lender
of each Compliance Certificate:

5.1 Corporate Status. Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications, except
where the failure to be qualified could not reasonably be expected to have a
Material Adverse Effect. Borrower’s present name, former names (if any),
locations, state of incorporation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Lender after the Closing Date.

5.2 Collateral. Borrower owns the Collateral and owns or has exclusive license
rights to the Intellectual Property, free of all Liens, except for Permitted
Liens. Borrower has the power and authority to grant to Lender a Lien in the
Collateral as security for the Secured Obligations.

5.3 Consents. Borrower’s execution, delivery and performance of the Note, this
Agreement and all other Loan Documents, and Borrower’s execution of the Equity
Documents, (i) have been duly authorized by all necessary corporate action of
Borrower, (ii) will not result in the creation or imposition of any Lien upon
the Collateral, other than Permitted Liens and the Liens created by this
Agreement and the other Loan Documents, (iii) do not violate any provisions of
Borrower’s Certificate or Articles of Incorporation (as applicable), bylaws, or
any, law, regulation, order, injunction, judgment, decree or writ to which
Borrower is subject and (iv) except as described on Schedule 5.3, do not violate
any contract or agreement to which Borrower is a party or require the consent or
approval of any other Person, other than those consents or approvals which have
been obtained. The individual or individuals executing the Loan Documents and
the Equity Documents are duly authorized to do so.

5.4 Material Adverse Effect. No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that could reasonably be
expected to result in a Material Adverse Effect.

5.5 Actions Before Governmental Authorities. There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or its property, which if adversely determined would reasonably be
expected to result in a Material Adverse Effect.

5.6 Laws. Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any agreement or instrument evidencing indebtedness in a
principal amount in excess of $50,000, or any other material agreement to which
it is a party or by which it is bound.

 

13



--------------------------------------------------------------------------------

5.7 Information Correct and Current. No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Lender in connection with any Loan Document or included therein or delivered
pursuant thereto contained, contains any material misstatement of fact or
omitted, omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were, are or will be
made, not misleading at the time such statement was made or deemed made.
Additionally, any and all financial or business projections provided by Borrower
to Lender shall be (i) provided in good faith and based on the most current data
and information available to Borrower, and (ii) the most current of such
projections approved by Borrower’s Board of Directors.

5.8 Tax Matters. Except as described on Schedule 5.8, (a) Borrower has filed all
federal, state and local tax returns that it is required to file, (b) Borrower
has duly paid or fully reserved for all taxes or installments thereof (including
any interest or penalties) as and when due, which have or may become due
pursuant to such returns, and (c) Borrower has paid or fully reserved for any
tax assessment received by Borrower for the three (3) years preceding the
Closing Date, if any (including any taxes being contested in good faith and by
appropriate proceedings).

5.9 Intellectual Property Claims. Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property. Except as described on Schedule
5.9,(i) each of the material Copyrights, Trademarks and Patents is valid and
enforceable, (ii) no material part of the Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and (iii) no claim has been made
to Borrower that any material part of the Intellectual Property violates the
rights of any third party. Exhibit D is a true, correct and complete list of
each of Borrower’s Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned or licensed by
Borrower or any Subsidiary, in each case as of the Closing Date. Borrower is not
in material breach of, nor has Borrower failed to perform any material
obligations under, any of the foregoing contracts, licenses or agreements and,
to Borrower’s knowledge, no third party to any such contract, license or
agreement is in material breach thereof or has failed to perform any material
obligations thereunder.

5.10 Intellectual Property. Except as described on Schedule 5.10, Borrower has,
or in the case of any proposed business, will have, all material rights with
respect to Intellectual Property necessary in the operation or conduct of
Borrower’s business as currently conducted and proposed to be conducted by
Borrower. Without limiting the generality of the foregoing, and in the case of
Licenses, except for restrictions that are unenforceable under Division 9 of the
UCC, Borrower has the right, to the extent required to operate Borrower’s
business, to freely transfer, license or assign Borrower’s owned Intellectual
Property without condition, restriction or payment of any kind (other than
license payments in the ordinary course of business) to any third party, and
Borrower owns

 

14



--------------------------------------------------------------------------------

or has the right to use, pursuant to valid licenses, all software development
tools, library functions, compilers and all other third-party software and other
items that are used in the design, development, promotion, sale, license,
manufacture, import, export, use or distribution of Borrower Products.

5.11 Borrower Products. Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any manner
Borrower’s use, transfer or licensing thereof or that may affect the validity,
use or enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant any license or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products. Borrower has not
received any written notice or claim, or, to the knowledge of Borrower, oral
notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property purported to be owned by Borrower (or to Borrower’s
knowledge written notice of any claim challenging or questioning the ownership
in any licensed Intellectual Property of the owner thereof) or suggesting that
any third party has any claim of legal or beneficial ownership with respect
thereto nor, to Borrower’s knowledge, is there a reasonable basis for any such
claim. Neither Borrower’s use of its Intellectual Property nor the production
and sale of Borrower Products infringes the Intellectual Property or other
rights of others (unless Borrower has a valid license to use such Intellectual
Property or other rights and Borrower’s use is permitted by the terms of such
license and Borrower is otherwise in compliance with such license).

5.12 Financial Accounts. Exhibit E, as may be updated by the Borrower in a
written notice provided to Lender after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower maintains Deposit Accounts and (b) all institutions at which Borrower
maintains an account holding Investment Property, and such exhibit correctly
identifies the name, address and telephone number of each bank or other
institution, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

5.13 Employee Loans. Except to the extent otherwise permitted under Section 7.8
(c), Borrower has no outstanding loans to any employee, officer or director of
the Borrower nor has Borrower guaranteed the payment of any loan made to an
employee, officer or director of the Borrower by a third party.

5.14 Capitalization and Subsidiaries. Borrower’s capitalization as of the
Closing Date is set forth on Schedule 5.14 annexed hereto. Borrower does not own
any stock, partnership interest or other securities of any Person, except for
Permitted Investments. Attached as Schedule 1, as may be updated by Borrower in
a written notice provided after the Closing Date, is a true, correct and
complete list of each Subsidiary.

 

15



--------------------------------------------------------------------------------

SECTION 6. INSURANCE; INDEMNIFICATION

6.1 Coverage. Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, against risks customarily
insured against in Borrower’s line of business. Such risks shall include the
risks of bodily injury, including death, property damage, personal injury,
advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of $2,000,000 of commercial general liability insurance for each occurrence and
$5,000,000 in the aggregate. Borrower has and agrees to maintain a minimum of
$2,000,000 of directors and officers’ insurance for each occurrence and
$5,000,000 in the aggregate. So long as there are any Secured Obligations
outstanding, Borrower shall also cause to be carried and maintained insurance
upon the Collateral, insuring against all risks of physical loss or damage
howsoever caused, in an amount not less than the full replacement cost of the
Collateral, provided that such insurance may be subject to standard exceptions
and deductibles.

6.2 Certificates. Borrower shall deliver to Lender certificates of insurance
that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Lender is an additional insured for commercial
general liability, a loss payee for all risk property damage insurance, subject
to the insurer’s approval, and a loss payee for property insurance and
additional insured for liability insurance that Borrower has acquired from such
insurer. Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance and fidelity. Borrower shall endeavor to cause all
certificates of insurance to provide for a minimum of thirty (30) days advance
written notice to Lender of cancellation or any other change adverse to Lender’s
interests. Any failure of Lender to scrutinize such insurance certificates for
compliance is not a waiver of any of Lender’s rights, all of which are reserved.

6.3 Indemnity. Borrower agrees to indemnify and hold Lender and its officers,
directors, employees, agents, in-house attorneys, representatives and
shareholders harmless from and against any and all claims, costs, expenses,
damages and liabilities (including such claims, costs, expenses, damages and
liabilities based on liability in tort, including strict liability in tort),
including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal), that may be
instituted or asserted against or incurred by Lender or any such Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases claims resulting solely from Lender’s gross negligence or willful
misconduct. Borrower agrees to pay, and to save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all excise, sales or other similar taxes (excluding taxes imposed on or measured
by the net income of Lender) that may be payable or determined to be payable
with respect to any of the Collateral or this Agreement.

 

16



--------------------------------------------------------------------------------

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1 Financial Reports. Borrower shall furnish to Lender the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a) as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows during the period from the filing of Borrower’s most recent Form 10-Q or
10-K, as applicable, to the end of such month and notice of any occurrence that
has had a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, (ii) that they
are subject to normal year-end adjustments, and (iii) they do not contain
certain non-cash items that are customarily included in quarterly and annual
financial statements;

(b) as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter (except the fourth calendar quarter of each fiscal year),
unaudited interim and year-to-date financial statements as of the end of such
calendar quarter (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows during the period from the filing of Borrower’s most recent Form 10-Q or
10-K, as applicable, to the end of such month and notice of any occurrence that
has had a Material Adverse Effect, certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, and (ii) that
they are subject to normal year-end adjustments; as well as the most recent
capitalization table for Borrower, including the weighted average exercise price
of employee stock options;

(c) as soon as practicable (and in any event within one hundred fifty
(150) days) after the end of each fiscal year, audited financial statements as
of the end of such year (prepared on a consolidated basis) (the “Year-End
Financial Statements”), including balance sheet and related statements of income
and cash flows, and setting forth in comparative form the corresponding figures
for the preceding fiscal year. The Year-End Financial Statements must be
certified by a firm of independent certified public accountants (the “Auditor”)
selected by Borrower and reasonably acceptable to Lender and accompanied by a
management report and unqualified opinion (other than a “going concern”
qualification in respect of the fiscal years ending December 31, 2012 and
December 31, 2013 due to a lack of liquidity) from such Auditor. Lender
acknowledges and agrees that the Borrower’s current Auditor,
PricewaterhouseCoopers LLP, is acceptable for purposes of this Section 7.1(c);

(d) as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit F;

(e) promptly after the sending or filing thereof, as the case may be, copies of
any regular, periodic and special reports or registration statements that
Borrower files

 

17



--------------------------------------------------------------------------------

with the Securities and Exchange Commission or any governmental authority that
may be substituted therefor, or any national securities exchange. Documents
required to be delivered pursuant to the terms of this clause (e) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower provides Lender a link thereto;

(f) at the same time and in the same manner as it gives to its directors, copies
of all materials that Borrower provides to its directors at or in advance of
meetings of the Board of Directors (other than materials provided only to the
executive committee of the Board of Directors or any information which
Borrower’s Board of Directors determines in good faith and upon advice of
counsel could waive Borrower’s attorney-client privilege or which constitutes
confidential information); and

(g) financial and business projections promptly following their approval by
Borrower’s Board of Directors, as well as budgets, operating plans and other
financial information reasonably requested by Lender.

The executed Compliance Certificate may be sent via facsimile to Lender at
(650) 473-9194 or via e-mail to bjadot @herculestech.com. All Financial
Statements required to be delivered pursuant to clauses (a), (b) and (c) shall
be sent via e-mail to financialstatements@herculestech.com with a copy to
bjadot@herculestech.com provided, that if e-mail is not available or sending
such Financial Statements via e-mail is not possible, they shall be sent via
facsimile to Lender at: (866) 468-8916, attention Chief Credit Officer.

7.2 Management Rights. Borrower shall permit any representative that Lender
authorizes, including its attorneys and accountants, to inspect the Collateral
and examine and make copies and abstracts of the books of account and records of
Borrower at reasonable times and upon reasonable notice during normal business
hours at Borrower’s expense (provided that Borrower shall not be responsible to
reimburse Lender for more than two (2) such examinations in any calendar year
unless and Event of Default has occurred and is continuing). In addition, any
such representative shall have the right to meet with management and officers of
Borrower to discuss such books of account and records. In addition, Lender shall
be entitled at reasonable times and intervals to consult with and advise the
management and officers of Borrower concerning significant business issues
affecting Borrower. Such consultations shall not unreasonably interfere with
Borrower’s business operations. The parties intend that the rights granted
Lender shall constitute “management rights” within the meaning of 29 C.F.R
Section 2510.3-101(d)(3)(ii), but that any advice, recommendations or
participation by Lender with respect to any business issues shall not be deemed
to give Lender, nor be deemed an exercise by Lender of, control over Borrower’s
management or policies.

7.3 Further Assurances. Borrower shall from time to time execute, deliver and
file, alone or with Lender, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents, in each
case, to perfect or give the highest priority to Lender’s Lien on the
Collateral. Borrower shall from time to time procure any instruments or
documents as may be requested by Lender, and take all further action that may be
necessary or desirable, or that Lender may reasonably request, to

 

18



--------------------------------------------------------------------------------

perfect and protect the Liens granted hereby and thereby. In addition, and for
such purposes only, Borrower hereby authorizes Lender to execute and deliver on
behalf of Borrower and to file such financing statements, collateral
assignments, notices, control agreements, security agreements and other
documents without the signature of Borrower either in Lender’s name or in the
name of Lender as agent and attorney-in-fact for Borrower. Borrower shall
protect and defend Borrower’s title to the Collateral and Lender’s Lien thereon
against all Persons claiming any interest adverse to Borrower or Lender other
than Permitted Liens.

7.4 Compromise of Agreements. With respect to Accounts with a combined value in
excess of twenty percent (20.00%) of all of Borrower’s Accounts then
outstanding, Borrower shall not (a) grant any material extension of the time of
payment thereof, except in the ordinary course of business, (b) to any material
extent, compromise, compound or settle the same for less than the full amount
thereof, except in the course of ordinary business, (c) release, wholly or
partly, any Person liable for the payment thereof, except in the ordinary course
of business, or (d) allow any credit or discount whatsoever thereon other than
trade discounts granted by Borrower in the ordinary course of business of
Borrower.

7.5 Indebtedness. Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for the conversion of Indebtedness into equity securities and the payment
of cash in lieu of fractional shares in connection with such conversion.

7.6 Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Lender prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon. Borrower shall cause its Subsidiaries to protect and defend such
Subsidiary’s title to its assets from and against all Persons claiming any
interest adverse to such Subsidiary, and Borrower shall cause its Subsidiaries
at all times to keep such Subsidiary’s property and assets free and clear from
any legal process or Liens whatsoever (except for Permitted Liens), and shall
give Lender prompt written notice of any legal process affecting such
Subsidiary’s assets. Borrower shall not agree with any Person other than Lender
not to encumber its property.

7.7 Investments. Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.8 Distributions. Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, in an aggregate amount not to exceed $100,000 per year, or
(b) declare or pay any cash dividend

 

19



--------------------------------------------------------------------------------

or make a cash distribution on any class of stock or other equity interest,
except that a Subsidiary may pay dividends or make distributions to Borrower, or
(c) lend money to, or guarantee the payment of any loans made by third parties
to, employees, officers or directors in excess of $100,000 in the aggregate or
(d) waive, release or forgive any indebtedness owed by any employees, officers
or directors in excess of $100,000 in the aggregate.

7.9 Transfers. Except for Permitted Transfers, Borrower shall not voluntarily or
involuntarily transfer, sell, lease, license, lend or in any other manner convey
any equitable, beneficial or legal interest in any material portion of its
assets.

7.10 Mergers or Acquisitions. Except in connection with a Permitted Investment,
Borrower shall not merge or consolidate, or permit any of its Subsidiaries to
merge or consolidate, with or into any other business organization (other than
mergers or consolidations of a Subsidiary into another Subsidiary or into
Borrower), or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.

7.11 Taxes. Borrower and its Subsidiaries shall pay when due all taxes, fees or
other charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against Borrower, Lender (other
than taxes imposed on or measured by the net income of Lender) or the Collateral
or upon Borrower’s ownership, possession, use, operation or disposition thereof
or upon Borrower’s rents, receipts or earnings arising therefrom. Borrower shall
file on or before the due date therefor all personal property tax returns in
respect of the Collateral. Notwithstanding the foregoing, Borrower may contest,
in good faith and by appropriate proceedings, taxes for which Borrower maintains
adequate reserves therefor in accordance with GAAP.

7.12 Corporate Changes. Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without at least twenty
(20) days’ prior written notice to Lender. Except as set forth on Exhibit C,
neither Borrower nor any Subsidiary shall relocate its chief executive office or
its principal place of business unless: (i) it has provided prior written notice
to Lender; and (ii) such relocation shall be within the continental United
States. Borrower shall not relocate any item of Collateral (other than
(w) Permitted Transfers, (x) sales of Inventory in the ordinary course of
business, (y) relocations of Equipment (except to the locations set forth on
Exhibit C) having an aggregate value of up to $250,000 in any fiscal year, and
(z) relocations of Collateral from a location described on Exhibit C to another
location described on Exhibit C) unless (i) it has provided prompt written
notice to Lender, (ii) such relocation is within the continental United States
and, (iii) if such relocation is to a third party bailee, it has delivered a
bailee agreement in form and substance reasonably acceptable to Lender.Deposit
Accounts. Neither Borrower nor any Subsidiary shall maintain any Deposit
Accounts, or accounts holding Investment Property, except with respect to which
Lender has an Account Control Agreement.

7.13 Borrower shall notify Lender of each Subsidiary formed subsequent to the
Closing Date and, within 15 days of formation, shall cause any such Subsidiary
organized under the laws of any State within the United States to execute and
deliver to Lender a Joinder Agreement.

 

20



--------------------------------------------------------------------------------

7.14 At no time shall Borrower make any Investment in the UK Subsidiary other
than cash reasonably necessary to finance the payment of any franchise fees,
taxes, fees of professional advisors (including but not limited to attorneys and
accountants) and other costs incurred in the ordinary course of business for the
purpose of maintaining the existence of the UK Subsidiary. At no time shall the
UK Subsidiary incur any material indebtedness or own any material assets.

SECTION 8. RIGHT TO INVEST; RIGHT TO CONVERT

8.1 Lender shall have the right, in its discretion, to participate in a
Subsequent Financing pursuant to the terms set forth in the Equity Rights Letter
(the purchase price for such participation may, in the discretion of Borrower,
be paid by means of the conversion of a portion of the Loan pursuant to the
terms set forth in the Equity Rights Letter).

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1 Payments. Borrower fails to pay principal or interest or any other amount
due under this Agreement, the Note or any of the other Loan Documents when due
and such default continues for three (3) Business after the due date thereof; or

9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, the Note, or any of the other Loan
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6, 7.5, 7.6, 7.7, 7.8 or 7.9) such default
continues for more than ten (10) days after the earlier of the date on which
(i) Lender has given notice of such default to Borrower and (ii) Borrower has
actual knowledge of such default or (b) with respect to a default under any of
Sections 6, 7.5, 7.6, 7.7, 7.8 or 7.9, the occurrence of such default; or

9.3 Material Adverse Effect. The occurrence of any event or circumstance
constituting a Material Adverse Effect; or

9.4 Other Loan Documents. The occurrence of any default under any Loan Document
or any other agreement between Borrower and Lender and such default continues
for more than ten (10) days after the earlier of (a) Lender has given notice of
such default to Borrower, or (b) Borrower has actual knowledge of such default;
or

9.5 Representations. Any representation or warranty made by Borrower in any Loan
Document or in the Warrant shall have been false or misleading in any material
respect when made; or

9.6 Insolvency. Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or

 

21



--------------------------------------------------------------------------------

perform under the Loan Documents, or shall become insolvent; or (iii) shall file
a voluntary petition in bankruptcy; or (iv) shall file any petition, answer, or
document seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation pertinent to such circumstances; or (v) shall
seek or consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of Borrower or of all or any substantial part (i.e., 33-1/3% or more)
of the assets or property of Borrower; or (vi) shall cease operations of its
business as its business has normally been conducted, or terminate substantially
all of its employees; or (vii) Borrower or its directors or majority
shareholders shall take any action initiating any of the foregoing actions
described in clauses (i) through (vi); or (B) either (i) forty-five (45) days
shall have expired after the commencement of an involuntary action against
Borrower seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, without such action being dismissed or all orders or
proceedings thereunder affecting the operations or the business of Borrower
being stayed; or (ii) a stay of any such order or proceedings shall thereafter
be set aside and the action setting it aside shall not be timely appealed; or
(iii) Borrower shall file any answer admitting or not contesting the material
allegations of a petition filed against Borrower in any such proceedings; or
(iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings; or (v) forty-five
(45) days shall have expired after the appointment, without the consent or
acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower or
of all or any substantial part of the properties of Borrower without such
appointment being vacated; or

9.7 Attachments; Judgments. Any portion of Borrower’s assets having a value of
$100,000 is attached or seized, or a levy is filed against any such assets, or a
judgment or judgments is/are entered for the payment of money, individually or
in the aggregate, of at least $250,000 and shall remain unsatisfied, unvacated
or unstayed for a period of twenty (20) days after the entry thereof, or
Borrower is enjoined or in any way prevented by court order from conducting any
part of its business; or

9.8 Other Obligations. The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in the principal amount in
excess of $50,000, or the occurrence of any default under any agreement or
obligation of Borrower that could reasonably be expected to have a Material
Adverse Effect.

SECTION 10. REMEDIES

10.1 General. Upon and during the continuance of any one or more Events of
Default, (i) Lender may, at its option, accelerate and demand payment of all or
any part of the Secured Obligations together with the Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.6, the Note
and all of the Secured Obligations shall automatically be accelerated and made
due and payable, in each case without any further notice or act), (ii) Lender
may terminate any commitment of Lender to make any further Advances hereunder,
and (iii) Lender may notify any of Borrower’s account debtors to make payment
directly to Lender, compromise the amount of any such account on

 

22



--------------------------------------------------------------------------------

Borrower’s behalf and endorse Lender’s name without recourse on any such payment
for deposit directly to Lender’s account. Lender may exercise all rights and
remedies with respect to the Collateral under the Loan Documents or otherwise
available to it under the UCC and other applicable law, including the right to
release, hold, sell, lease, liquidate, collect, realize upon, or otherwise
dispose of all or any part of the Collateral and the right to occupy, utilize,
process and commingle the Collateral. All Lender’s rights and remedies shall be
cumulative and not exclusive.

10.2 Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Lender may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as Lender may
elect. Any such sale may be made either at public or private sale at its place
of business or elsewhere. Borrower agrees that any such public or private sale
may occur upon ten (10) calendar days’ prior written notice to Borrower. Lender
may require Borrower to assemble the Collateral and make it available to Lender
at a place designated by Lender that is reasonably convenient to Lender and
Borrower. The proceeds of any sale, disposition or other realization upon all or
any part of the Collateral shall be applied by Lender in the following order of
priorities:

First, to Lender in an amount sufficient to pay in full Lender’s costs and
professionals’ and advisors’ fees and expenses as described in Section 11.11;

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Lender may choose in its sole discretion; and

Finally, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to any creditor holding a junior Lien on the Collateral, or
to Borrower or its representatives or as a court of competent jurisdiction may
direct.

Lender shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC and applicable law.

10.3 No Waiver. Lender shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Lender to marshal any
Collateral.

10.4 Cumulative Remedies. The rights, powers and remedies of Lender hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative. The exercise of any one or more of the rights, powers
and remedies provided herein shall not be construed as a waiver of or election
of remedies with respect to any other rights, powers and remedies of Lender.

SECTION 11. MISCELLANEOUS

11.1 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any

 

23



--------------------------------------------------------------------------------

provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective only to the extent and duration of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

11.2 Notice. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by facsimile or hand delivery or delivery by an overnight express service or
overnight mail delivery service; or (ii) the third calendar day after deposit in
the United States mails, with proper first class postage prepaid, in each case
addressed to the party to be notified as follows:

 

  (a) If to Lender:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Mr. Bryan Jadot

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

 

  (b) If to Borrower:

CORONADO BIOSCIENCES, INC.

Attention:        Bobby W. Sandage, Jr., Ph.D., CEO and

                Dale Ritter, Senior Vice President, Finance

15 New England Executive Park

Burlington, Massachusetts 01803

Facsimile: 781-459-7788

Telephone: 781-238-6621 / 781-238-6623

or to such other address as each party may designate for itself by like notice.

11.3 Entire Agreement; Amendments. This Agreement, the Note, and the other Loan
Documents constitute the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and thereof, and supersede and
replace in their entirety any prior proposals, term sheets, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Lender’s proposal
letter dated July 20, 2012). None of the terms of this Agreement, the Note or
any of the other Loan Documents may be amended except by an instrument executed
by each of the parties hereto.

11.4 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent

 

24



--------------------------------------------------------------------------------

or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

11.5 No Waiver. The powers conferred upon Lender by this Agreement are solely to
protect its rights hereunder and under the other Loan Documents and its interest
in the Collateral and shall not impose any duty upon Lender to exercise any such
powers. No omission or delay by Lender at any time to enforce any right or
remedy reserved to it, or to require performance of any of the terms, covenants
or provisions hereof by Borrower at any time designated, shall be a waiver of
any such right or remedy to which Lender is entitled, nor shall it in any way
affect the right of Lender to enforce such provisions thereafter.

11.6 Survival. All agreements, representations and warranties contained in this
Agreement, the Note and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Lender and shall survive
the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

11.7 Successors and Assigns. The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any). Borrower shall not assign its obligations under this
Agreement, the Note or any of the other Loan Documents without Lender’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Lender may assign, transfer, or endorse its rights hereunder and under
the other Loan Documents without prior notice to Borrower, and all of such
rights shall inure to the benefit of Lender’s successors and assigns; provided,
however, other than assignments to Lender’s U.S. affiliates and/or to U.S.
financial institutions in connection with the sale and/or liquidation of
Lender’s loan portfolio, without Borrower’s prior written consent (which shall
not be unreasonably withheld) Lender shall not be permitted to assign and/or
transfer its rights hereunder or under any other Loan Document unless an Event
of Default has occurred and is continuing.

11.8 Governing Law. This Agreement, the Note and the other Loan Documents have
been negotiated and delivered to Lender in the State of California, and shall
have been accepted by Lender in the State of California. Payment to Lender by
Borrower of the Secured Obligations is due in the State of California. This
Agreement, the Note and the other Loan Documents shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
excluding conflict of laws principles that would cause the application of laws
of any other jurisdiction.

11.9 Consent to Jurisdiction and Venue. All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement, the Note or any of the other Loan Documents
may be brought in any state or federal court located in the State of California.
By execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any final judgment rendered thereby in

 

25



--------------------------------------------------------------------------------

connection with this Agreement, the Note or the other Loan Documents. Service of
process on any party hereto in any action arising out of or relating to this
Agreement shall be effective if given in accordance with the requirements for
notice set forth in Section 11.2, and shall be deemed effective and received as
set forth in Section 11.2. Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of either
party to bring proceedings in the courts of any other jurisdiction.

11.10 Mutual Waiver of Jury Trial / Judicial Reference.

(a) Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws. EACH OF BORROWER AND LENDER SPECIFICALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY BORROWER AGAINST LENDER OR ITS ASSIGNEE OR BY LENDER OR
ITS ASSIGNEE AGAINST BORROWER. This waiver extends to all such Claims, including
Claims that involve Persons other than Borrower and Lender; Claims that arise
out of or are in any way connected to the relationship between Borrower and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.

(b) If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California. Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c) In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11 Professional Fees. Borrower promises to pay Lender’s fees and expenses
necessary to finalize the loan documentation, including but not limited to
reasonable attorneys fees, UCC searches, filing costs, and other miscellaneous
expenses. In addition, Borrower promises to pay any and all reasonable
attorneys’ and other professionals’ fees and expenses (including fees and
expenses of in-house counsel) incurred by Lender after the Closing Date in
connection with or related to: (a) the Loan; (b) the administration, collection,
or enforcement of the Loan; (c) the amendment or modification of the Loan
Documents; (d) any waiver, consent, release, or termination under the Loan
Documents;

 

26



--------------------------------------------------------------------------------

(e) the protection, preservation, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Lender in any adversary proceeding or contested matter commenced or continued by
or on behalf of Borrower’s estate, and any appeal or review thereof.

11.12 Confidentiality. Lender acknowledges that certain items of Collateral and
the Intellectual Property and information provided to Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Lender agrees that any Confidential
Information it may obtain in the course of acquiring, administering, or
perfecting Lender’s security interest in the Collateral shall not be used or
disclosed to any other Person in any manner whatsoever, in whole or in part,
without the prior written consent of Borrower, except that Lender may disclose
any such information: (a) to its own directors, officers, employees,
accountants, counsel and other professional advisors and to its affiliates if
Lender in its sole discretion determines that any such party should have access
to such information in connection with such party’s responsibilities in
connection with the Loan or this Agreement and, provided that such recipient of
such Confidential Information either (i) agrees to be bound by the
confidentiality provisions of this paragraph or (ii) is otherwise subject to
confidentiality restrictions that reasonably protect against the disclosure of
Confidential Information; (b) if such information is generally available to the
public; (c) if required or appropriate in any report, statement or testimony
submitted to any governmental authority having or claiming to have jurisdiction
over Lender; (d) if required or appropriate in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by Lender’s counsel; (e) to comply with any legal requirement or law
applicable to Lender; (f) to the extent reasonably necessary in connection with
the exercise of any right or remedy under any Loan Document, including Lender’s
sale, lease, or other disposition of Collateral after default; (g) to any
participant or assignee of Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of Borrower; provided, that any disclosure
made in violation of this Agreement shall not affect the obligations of Borrower
or any of its affiliates or any guarantor under this Agreement or the other Loan
Documents. Lender acknowledges that from time to time during the term of this
Agreement Lender may be in possession of material non-public information
relating to Borrower.

11.13 Assignment of Rights. Borrower acknowledges and understands that Lender
may sell and assign all or part of its interest hereunder and under the Note(s)
and Loan Documents to any person or entity (an “Assignee”). After any such
assignment the term “Lender” as used in the Loan Documents shall mean and
include such Assignee, and such Assignee shall be vested with all rights, powers
and remedies of Lender hereunder with respect to the interest so assigned; but
with respect to any such interest not so

 

27



--------------------------------------------------------------------------------

transferred, Lender shall retain all rights, powers and remedies hereby given.
No such assignment by Lender shall relieve Borrower of any of its obligations
hereunder. Lender agrees that in the event of any transfer by it of the Note(s),
it will endorse thereon a notation as to the portion of the principal of the
Note(s), which shall have been paid at the time of such transfer and as to the
date to which interest shall have been last paid thereon. As used in the first
sentence of this Section 11.13, the term “Loan Documents” shall not include the
Equity Rights Letter.

11.14 Revival of Secured Obligations. This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Lender. The Loan Documents and the Secured Obligations and Collateral security
shall continue to be effective, or shall be revived or reinstated, as the case
may be, if at any time payment and performance of the Secured Obligations or any
transfer of Collateral to Lender, or any part thereof is rescinded, avoided or
avoidable, reduced in amount, or must otherwise be restored or returned by, or
is recovered from, Lender or by any obligee of the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment, performance, or transfer of Collateral had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment thereof to Lender in Cash.

11.15 Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16 No Third Party Beneficiaries. No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Lender and Borrower unless specifically provided otherwise herein, and, except
as otherwise so provided, all provisions of the Loan Documents will be personal
and solely between the Lender and the Borrower.

11.17 Publicity. With Borrower’s prior written consent, which shall not be
unreasonably withheld, Lender may use Borrower’s name and logo, and include a
brief description of the relationship between Borrower and Lender, in Lender’s
marketing materials; provided, however, no consent will be required (either by
Lender or Borrower) in connection with the filing of this Agreement (or any
other Loan Document) with the Securities and Exchange Commission or any similar
or replacement governmental entity or other mandatory disclosures required by
law.

(SIGNATURES TO FOLLOW)

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Loan and Security Agreement as of the day and year first above written.

 

BORROWER: CORONADO BIOSCIENCES, INC., a Delaware corporation Signature:  

/s/ Bobby W. Sandage, Jr.

Print Name:  

Bobby W. Sandage, Jr., Ph.D.

Title:  

President and CEO

Accepted in Palo Alto, California:

 

LENDER: HERCULES TECHNOLOGY GROWTH CAPITAL, INC. Signature:  

/s/ K. Nicholas Martitsch

Print Name:  

K. Nicholas Martitsch

Title:  

Associate General Counsel

Table of Exhibits and Schedules

 

Exhibit A:    Advance Request    Attachment to Advance Request Exhibit B:   
Term Note Exhibit C:    Name, Locations, and Other Information for Borrower
Exhibit D:    Borrower’s Patents, Trademarks, Copyrights and Licenses Exhibit E:
   Borrower’s Deposit Accounts and Investment Accounts Exhibit F:    Compliance
Certificate Exhibit G:    Joinder Agreement Exhibit H:    ACH Debit
Authorization Agreement Exhibit I:    Equity Rights Letter

 

29



--------------------------------------------------------------------------------

Schedule 1    Subsidiaries Schedule 1A    Existing Permitted Indebtedness
Schedule 1B    Existing Permitted Investments Schedule 1C    Existing Permitted
Liens Schedule 5.3    Consents, Etc. Schedule 5.5    Actions Before Governmental
Authorities Schedule 5.8    Tax Matters Schedule 5.9    Intellectual Property
Claims Schedule 5.10    Intellectual Property Schedule 5.11    Borrower Products
Schedule 5.14    Capitalization

 

30



--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

 

To:    Lender:       Date:            August     , 2012    Hercules Technology
Growth Capital, Inc.             400 Hamilton Avenue, Suite 310             Palo
Alto, CA 94301             Facsimile: 650-473-9194             Attn:         

CORONADO BIOSCIENCES, INC., a Delaware corporation (“Borrower”) hereby requests
from Hercules Technology Growth Capital, Inc. (“Lender”) an Advance in the
amount of FIFTEEN MILLION DOLLARS ($15,000,000 on August 28, 2012 (the “Advance
Date”) pursuant to the Loan and Security Agreement between Borrower and Lender
(the “Agreement”). Capitalized words and other terms used but not otherwise
defined herein are used with the same meanings as defined in the Agreement.

Please:

 

(a)      Issue a check payable to Borrower   

 

       

        or

         (b)      Wire Funds to Borrower’s account   

 

        Bank:   

 

        Address:   

 

          

 

        ABA Number:   

 

        Account Number:   

 

        Account Name:   

 

  

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents.
Borrower understands and acknowledges that Lender has the right to review the
financial information supporting this representation and, based upon such review
in its sole discretion, Lender may decline to fund the requested Advance.

 

31



--------------------------------------------------------------------------------

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Lender promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Advance Date and if Lender has received no such notice before the Advance
Date then the statements set forth above shall be deemed to have been made and
shall be deemed to be true and correct as of the Advance Date.

Executed as of August 28, 2012.

 

BORROWER: CORONADO BIOSCIENCES, INC., a Delaware corporation SIGNATURE:  

 

TITLE:  

 

PRINT NAME:  

 

 

32



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated: August     , 2012

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:    CORONADO BIOSCIENCES, INC., a Delaware corporation Type of
organization:    Corporation State of organization:    Delaware

Organizational Identification Number:   

4183018

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:

 

33



--------------------------------------------------------------------------------

EXHIBIT B

SECURED TERM PROMISSORY NOTE

 

$15,000,000    Advance Date: August 28, 2012    Maturity Date: March 1, 2016

FOR VALUE RECEIVED, CORONADO BIOSCIENCES, INC., a Delaware corporation, for
itself and each of its Subsidiaries (the “Borrower”) hereby promises to pay to
the order of Hercules Technology Growth Capital, Inc., a Maryland corporation or
the holder of this Note (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo
Alto, CA 94301 or such other place of payment as the holder of this Secured Term
Promissory Note (this “Promissory Note”) may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of FIFTEEN MILLION DOLLARS ($15,000,000) or such other principal amount as
Lender has advanced to Borrower, together with interest at a floating rate per
annum equal to the greater of (i) 9.25% or (ii) the sum of (A) 9.25% and
(B) (1) the Prime Rate as reported in The Wall Street Journal minus (2) 3.25%,
based upon a year consisting of 360 days, with interest computed daily based on
the actual number of days in each month.

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated August 28,
2012, by and between Borrower and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

BORROWER:

 

  CORONADO BIOSCIENCES, INC.     By:     Title:  



--------------------------------------------------------------------------------

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1. Borrower represents and warrants to Lender that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name:    CORONADO BIOSCIENCES, INC.    Type of organization:    Corporation   
State of organization:    Delaware   

Organizational Identification Number:

  

4183018

  

2. Borrower represents and warrants to Lender that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Name:

Used during dates of:

Type of Organization:

State of organization:

Organizational Identification Number:

Borrower’s fiscal year ends on             

Borrower’s federal employer tax identification number is:
                        

3. Borrower represents and warrants to Lender that its chief executive office is
located at                         .



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated August 28,
2012 and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc. (“Hercules”) as Lender and CORONADO BIOSCIENCES, INC., a
Delaware corporation (the “Company”) as Borrower. All capitalized terms not
defined herein shall have the same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies that in accordance with the terms and
conditions of the Loan Agreement, the Company is in compliance for the period
ending                      of all covenants, conditions and terms and hereby
reaffirms that all representations and warranties contained therein are true and
correct in all material respects on and as of the date of this Compliance
Certificate with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, after giving effect in all cases to any standard(s) of materiality
contained in the Loan Agreement as to such representations and warranties.
Attached are the required documents supporting the above certification. The
undersigned further certifies that these are prepared in accordance with GAAP
(except for the absence of footnotes with respect to unaudited financial
statement and subject to normal year end adjustments) and are consistent from
one period to the next except as explained below.

 

REPORTING REQUIREMENT    REQUIRED   

CHECK IF

ATTACHED

     Interim Financial Statements    Monthly within 30 days       Interim
Financial Statements    Quarterly within 45 days       Audited Financial
Statements    FYE within 150 days      

 

Very Truly Yours, CORONADO BIOSCIENCES, INC., By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[            ], 20[    ], and is entered into by and between
                        ., a                      corporation (“Subsidiary”),
and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation, as a
Lender.

RECITALS

A. Subsidiary’s Affiliate, [                    ] (“Company”) [has
entered/desires to enter] into that certain Loan and Security Agreement dated
August 28, 2012, with Lender, as such agreement may be amended (the “Loan
Agreement”), together with the other agreements executed and delivered in
connection therewith;

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Lender agree as follows:

 

1. The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2. By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that Lender shall have no duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith. Rather, to the extent
that Lender has any duties, responsibilities or obligations arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, those duties, responsibilities or obligations shall flow
only to Company and not to Subsidiary or any other person or entity. By way of
example (and not an exclusive list): (a) Lender’s providing notice to Company in
accordance with the Loan Agreement or as otherwise agreed between Company and
Lender shall be deemed provided to Subsidiary; (b) a Lender’s providing an
Advance to Company shall be deemed an Advance to Subsidiary; and (c) Subsidiary
shall have no right to request an Advance or make any other demand on Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:    

 

      By:       Name:       Title:       Address:       Telephone:  

 

    Facsimile:  

 

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.   By:  

 

    Name:  

 

    Title:  

 

 

  Address:   400 Hamilton Ave., Suite 310       Palo Alto, CA 94301      
Facsimile: 650-473-9194       Telephone: 650-289-3060    



--------------------------------------------------------------------------------

EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Technology Growth Capital, Inc.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Re: Loan and Security Agreement dated August 28, 2012 between Coronado
Biosciences, Inc. (“Borrower”) and Hercules Technology Growth Capital, Inc.
(“Company”) (the “Agreement”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for the periodic payments due
under the Agreement to the Borrower’s account indicated below. The Borrower
authorizes the depository institution named below to debit to such account.

 

DEPOSITORY NAME

 

 

   BRANCH

CITY

 

 

   STATE AND ZIP CODE

TRANSIT/ABA NUMBER

 

 

   ACCOUNT NUMBER

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

 

(Borrower)(Please Print) By:  

 

Date:  

 



--------------------------------------------------------------------------------

This Agreement shall be governed by, and interpreted and enforced in accordance
with, the laws of the State of California, excluding its conflicts of law
provisions that would cause the application of the laws of any other
jurisdiction.

 

Very truly yours,

CORONADO BIOSCIENCES, INC.

By:

 

 

Name:

 

Title:

 

Acknowledged and agreed to:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.   By:  

 

    Name:  

 

    Title:  

 

 

  Address:    

400 Hamilton Ave., Suite 310

Palo Alto, CA 94301

    Facsimile: 650-473-9194     Telephone: 650-289-3060  